DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8-18-21, 10-28-20, 7-1-20, 1-13-20 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting 
The non-statutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent theunjustified or improper timewise extension of the "right to exclude" granted by a patentand to prevent possible harassment by multiple assignees. A nonstatutoryobviousness-type double patenting rejection is appropriate where the conflicting claimsare not identical, but at least one examined application claim is not patentably distinctfrom the reference claim(s) because the examined application claim is either anticipatedby, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir.1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a non-statutorydouble patenting ground provided the conflicting application or patent either is shown tobe commonly owned with this application, or claims an invention made as a result ofactivities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with37 CFR 3.73(b). 
Claims 1-5 of instant application 16/741,229 are rejected on the ground ofnon-statutory obviousness-type double patenting as being unpatentable over claims 1-24 ofUS Patent 10,779,035 B2. 
Although the conflicting claims are not identical, they are not patentably distinctfrom each other because claims 1-24 of US Patent 10,779,035 B2 contain the limitations ofclaims 1-5 of the instant application '229 and as such the '035 patent anticipates claims 1-5 ofthe '229 instant application. 
Claims 1-5 of instant application 16/741,229 are rejected on the ground ofnon-statutory obviousness-type double patenting as being unpatentable over claims 1-15 ofUS Patent 10,404,617 B2. 
Although the conflicting claims are not identical, they are not patentably distinctfrom each other because claims 1-15 of US Patent 10,404,617 B2 contain the limitations ofclaims 1-5 of the instant application '229 and as such the '617 patent anticipates claims 1-5 ofthe '229 instant application. 
Claims 1-20 of instant application 16/741,229 are rejected on the ground ofnon-statutory obviousness-type double patenting as being unpatentable over claims 1-3 ofUS Patent 10,560,514 B1. 
Although the conflicting claims are not identical, they are not patentably distinctfrom each other because claims 1-3 of US Patent 10,560,514 B1 contain the limitations ofclaims 1-20 of the instant application '229 and as such the '514 patent anticipates claims 1-20 ofthe '229 instant application. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 USC 102(a)(1) as being anticipated by Bae (US Patent Publication 2014/0282799 A1).
As per claim 1, Bae discloses A method for receiving a packet at a moving picture experts group media transport (MMT), receiving entity, the method comprising: 
receiving a packet comprising a header and a payload, the packet including asset delivery characteristic, ADC, message, the ADC message including information for ADC 

decoding the packet (paragraphs [0088, 0109, 0119-120]); 

wherein the ADC message comprises ADC level flag information indicating whether the information for ADC included in the ADC message is information for an asset, wherein the ADC message comprises type information used to distinguish an asset from another, and wherein the ADC message comprises quality of Service, QoS, related information (paragraphs [0086, 0100, 0102], MMT package includes transport characteristics information such as a traffic descriptor parameter and QoS descriptor which includes delay information and loss information.  The delay information may include a delay indicator used to indicate whether or not an MMT asset type is conversation, interactive, real time, or non-real time).  

As per claim 4, Bae discloses The method of claim 1, wherein the QoS related information comprises at least one of loss related information, jitter level information, or service class information (paragraphs [0070, 0078, 0102].  

As per claim 5, Bae discloses The method of claim 1, wherein, if the ADC level flag information is set to a first value, the -27-0201-1327-1 (P21744-USt-CON/DMC) information on the ADC included in the ADC message is the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 USC 103 as being unpatentable over Bae (US Patent Publication 2014/0282799 A1) in view of Wang (US Publication 2015/0195374 A1).

As per claim 2, Bae does not explicitly discloses The method of claim 1, wherein the information for ADC includes validity start time information indicating a time when the ADC message starts to be valid.  
However, Wang teaches QoS reservation parameters include ExpT parameter which indicates available or expiration time information about the QoS policy applied on the user.  The expiration information can be added together with GBR and/or MBR parameters in the QoS 
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Wang’s information for ADC includes validity start time information indicating a time when the ADC message starts to be valid in Bae’s method to enable consistent QoS management to improve end-to-end throughput while avoiding unnecessary network resource waste.

As per claim 3, Bae does not explicitly disclose The method of claim 1, wherein the information for ADC includes validity duration information indicating a validity duration of the ADC message from the time indicated by validity start time information.  
However, Wang teaches QoS reservation parameters include ExpT parameter which indicates available or expiration time information about the QoS policy applied on the user.  The expiration information can be added together with GBR and/or MBR parameters in the QoS reservation response so that a client can take advantage of the available time information of GBR and/or MBR to adapt to bandwidth change in a timely manner (Table 5, paragraph [0061]).
Therefore, one of ordinary skill in the art at the time the invention was made would have found it obvious to implement or incorporate Wang’s information for ADC includes validity duration information indicating a validity duration of the ADC message from the time indicated by validity start time information in Bae’s method to enable consistent QoS management to improve end-to-end throughput while avoiding unnecessary network resource waste.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA BURGESS ANYAN whose telephone number is (571)272-3996.  The examiner can normally be reached on IFP M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BARBARA B Anyan/Primary Examiner, Art Unit 2457                                                                                                                                                                                                        
September 11, 2021